Citation Nr: 1530008	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for psychiatric disability including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for diabetes and a psychiatric disability.

In May 2015, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is in his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is remanding the issues on appeal to the RO for the development of additional evidence. The Veteran reports that he has diabetes mellitus that was diagnosed years after his service. He contends that his diabetes is attributable to exposure to herbicides during his Vietnam service. He reports that he set foot on land in Vietnam and that he was aboard a vessel that did minesweeping in the coastal waters of Vietnam. He reports that he has a psychiatric disorder, and that the disorder has been diagnosed as PTSD. He contends that the disorder began during service or developed as a result of traumatic experiences during service.

The claims file contains hearing testimony from the Veteran and other evidence regarding claimed Vietnam service consistent with exposure to herbicides. The claims file does not contain records of post-service medical and mental health treatment of the Veteran. He has reported that he receives medical and mental health treatment at the Hines VA Medical Center (VAMC) in Chicago, Illinois. He submitted a September 2011 statement from a physician who indicated that the Veteran has diabetes. That statement does not specify whether he has type II diabetes mellitus. The Board is remanding the diabetes issue to obtain records of VA treatment of the Veteran for diabetes.

The Veteran submitted an August 2011 statement from a psychiatrist who indicated that he has PTSD and alcohol dependence. A VA psychiatrist who examined the Veteran in June 2014 stated that the information that the Veteran provided at the examination was insufficient to allow a diagnosis of PTSD. The Board is remanding the psychiatric disability issue to obtain records of VA mental health treatment of the Veteran, and for a new VA mental health examination, with review of the claims file, clarification of current diagnoses, and opinion regarding the likely etiology of current disorders.

Accordingly, the case is REMANDED for the following action:

1. Request from the Hines VAMC in Chicago, Illinois, records of outpatient and inpatient medical and mental health treatment of the Veteran from January 2000 forward. Associate those records with the claims file.



	(CONTINUED ON NEXT PAGE)


2. Schedule the Veteran for a VA mental health examination to obtain information about the nature and likely etiology of any current psychiatric disorders, including post-traumatic stress disorder (PTSD). Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide diagnoses for any current psychiatric disorders, and to specifically opine as to whether or not the Veteran has PTSD. Ask the examiner to express opinions responding to the following questions:

A. If you find that the Veteran has PTSD, what reported stressor(s) plausibly caused or have aggravated his PTSD?

B. For each current psychiatric disorder, is it at least as likely as not (at least a 50 percent likelihood) that the disorder began during service or developed as a result of events during service?

Ask the examiner to explain the conclusions reached.

3. Thereafter, review the expanded record and reconsider the claims. If any claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




